DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Responsive to communications filed on February 7, 2021, amendments to the claims have been acknowledged. Claims 4 and 5 are cancelled by applicant and is no longer part of prosecution at this time. New claim 11 is added. 
Claim 8 was previously rejected under 112(b) for being indefinite. However, due to the amendments the 112(b) rejection is withdrawn. 
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 7 depend on claim 5 which has been canceled by applicant. For purposes of examination, claims 6 and 7 will be considered to be dependent upon claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of 
Claims 1-3 and 6-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Takase et al., (US 20160190644).
Regarding claims 1-3, Takase discloses a positive rechargeable lithium battery that includes a positive electrode including a positive active material; and an electrolyte solution including a solvent and an additive [0010]. 
A third additive represented by general chemical formula 3

    PNG
    media_image1.png
    106
    328
    media_image1.png
    Greyscale
 [0104]
Where R12 and R13 may each independently be selected from hydrogen and a C1 to C8 alkyl group [0105] .Where R14 may be selected from a C1 to C8 alkyl group substituted or unsubstituted  with a  vinyl group, a C2 to C8 
The third additive may include 
 
    PNG
    media_image2.png
    70
    349
    media_image2.png
    Greyscale
 [0111] 

Takase further discloses the nonaqueous solvent may be selected from cyclic carbonate esters such as vinylene carbonate, propylene carbonate, ethylene carbonate, butylene carbonate [0085]. Takase further discloses at [0154], and tables 1 and 2, PS refers to 1, 3 propane sultone. 
Takese does not disclose the compound represented by chemical formula 3 or chemical formula 3-5 accounts for 1.5%-5% of the total mass of the non-aqueous electrolyte solution.  However, in an effort to optimize the third additive in the electrolyte is would have been obvious to one having ordinary skill in the art to arrive at the clamed range of the third additive accounts for 1.5%-5% of the total mass of the non aqueous (CLAIMS 1-3)
Regarding claims 6 and 7, Takase discloses all of the limitations as set forth above in claim 1.Takase further discloses the nonaqueous solvent may be selected from cyclic carbonate esters such as vinylene carbonate [0085] and linear carbonates such as sultone [0085] and fluoroethylene carbonate [0088] (CLAIM 6) and [1039]. Also see example 1 in [0139] for specific carbonates and sultones used.  Takase further discloses at [0154], and tables 1 and 2, PS refers to 1, 3 propane sultone. (CLAIM 7)
Regarding claims 8 and 11, Takase discloses all of the limitations as set forth above in claim 1. Takase further discloses the nonaqueous solvent may be selected from cyclic carbonate esters such as vinylene carbonate, propylene carbonate, ethylene carbonate, butylene carbonate [0085] (CLAIM 8). Takase further discloses the nonaqueous solvent may be selected from linear carbonates such as dimethyl carbonate, diethyl carbonate, ethyl methyl carbonate. Takase discloses the solvents can be used singularly or as a mixture of two or more without limitation [0085].   (CLAIM 11)
Regarding claim 9, Takase discloses all of the limitations as set forth above in claim 1. Takase further discloses a rechargeable lithium battery (CLAIM  9)
    PNG
    media_image3.png
    637
    556
    media_image3.png
    Greyscale

Takase et al., fig.1
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Takase et al., (US 20160190644), further in view of Lee et al., (US 20180019474)
Regarding claim 10, Takase discloses all of the limitations as set forth above. Takase does not discloses the active material for the positive xCoyMnzL(1-x-y-z)O2, wherein L is Al, Sr, Mg, Ti, Ca, Zr, Zn, Si or Fe, 0 ≤ x ≤ 1, 0≤y≤1, 0≤z≤1, 0<x+y+z ≤1.  However, Lee discloses a positive electrode active material for a lithium secondary battery a core comprising a lithium composite oxide [0020]-[0021].  Lee further discloses in order to improve life properties of a battery, at least one additive, may further be added to an electrolyte [0089]. Lee further discloses the positive electrode active material, the lithium composite metal oxide represented by formula 1 LiaNi1-x-yCoxM1yM2zO2, where M1 includes any one or at least two elements selected from the group consisting of Al and Mn, M2 includes any one or at least two elements elected from the group consisting on  Zr, Ti, Mg, Al, Fe and  Ca, 1.0 ≤a≤1.5, 0<x≤0.5, 0<y≤0.5, 0<z≤0.02, and 0<x+y≤0.7 may be satisfied [0049]-[0050]. 
 In example 1-1, Lee discloses the positive electrode active material is LiNi0.6Co0.2Mn0.2O2 [0094]. Examiner notes that the instant application defines L as (1-x-y-z). Lee discloses that x= 0.6, y=0.2, and z=0.2, therefore L=0.  Therefore, LiNi1-x-yCoxM1yM2zO2 of Lee reads on the claimed LiNixCoyMnzL(1-x-y-z)O2. It would have been obvious to one having ordinary skill in the art to replace the positive active material of Takase with the positive active material of Lee in order to achieve a battery with excellent capacity characteristics. (CLAIM 10)
Response to Arguments
Applicant’s arguments filed February 7, 2021 have been considered but are moot due to the amendments to the claims. Therefore, the 102 rejections over Takase et al., (US 20160190644) have been withdrawn. A new grounds of rejection is included herein. Takase is still being relied upon.
Applicant argues that D1 (Takase et al., (US 20160190644)) does not give technical enlightenment to adjust the content of the compounds to 1.5-5%. Applicant’s assertion is not persuasive, in an effort to optimize the third additive in the electrolyte is would have been obvious to one having ordinary skill in the art to arrive at the clamed range of the third additive accounts for 1.5%-5% of the total mass of the non aqueous electrolyte in order to achieve a battery with excellent cycle-life characteristics and the storage characteristics.
Applicant argues that at [0085] of  D1 simply lists the existing electrolyte solvents, and does not give an example of adding both the third additive shown in structural formula 3-6 and a cyclic ester.  Applicant’s assertion is not persuasive. Takase discloses the solvents can be used singularly or as a mixture of two or more without limitation [0085].  It is also obvious to one having ordinary skill in the art to choose from a finite list. 
An "obvious to try" rationale may support a conclusion that a claim would have been obvious where one skilled in the art is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. " [A] person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397.  The examiner can normally be reached on Monday- Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status 






/NIARA TRANT/Examiner, Art Unit 1722      

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722